DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6-8 and 18-20 objected to because of the following informalities:  
Claims 6 and 18 refer to third and fourth conductive segments “of” the second set of conductive segments.  Although first and second segments of the first set of conductive segments are mentioned in the claims, there are no first and second segments of the second set of conductive segments.  Appropriate correction is required, e.g., by assigning conductive segments from the sets of conductive segments, or by relabeling the conductive segments of the second set.
Claims 7-8 and 19-20 are dependent on claims 6 or 18, and are objected to for the same reasons.
Allowable Subject Matter
Claims 1-5, 13-17, and 21-24 allowed.
Claims 6-8 and 18-20 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art does not teach or suggest a method having the combination of steps/elements in the claims including, among other elements, the conductive segment assignment of segments having the properties of the claims according to the criteria 
Syed US 10,056,973 B2 discloses multilayer network routing, without the conductive segment assignment of segments having the properties of the claims according to the criteria described in the claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYCE M AISAKA whose telephone number is (571)270-5808.  The examiner can normally be reached on M-F: 6:30AM-5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/BRYCE M AISAKA/Primary Examiner, Art Unit 2851